Citation Nr: 0710449	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  04-16 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased disability rating for a scar 
of the left elbow, with retained foreign body, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased disability rating for a scar 
of the left hip, with retained foreign body, currently 
evaluated as 10 percent disabling.

4.  Entitlement to an initial disability rating in excess of 
10 percent for limitation of motion of the left hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty from March 1969 to October 
1970.

This appeal to the Board of Veterans' Appeals (Board) arose 
from November 2002 and April 2003 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

The November 2002 rating decision confirmed and continued a 
10 percent rating, each, for a left elbow scar with retained 
foreign body, and for a left hip scar, with retained foreign 
body.  The April 2003 rating decision granted service 
connection for PTSD, and assigned a 10 percent initial 
rating, effective from November 4, 2002.  A rating decision 
in May 2006 assigned separate service connection for 
limitation of motion of the left hip, as a residual of the 
service-connected left hip scar with retained foreign body, 
and assigned a 10 percent initial rating, effective from June 
3, 2002.


FINDINGS OF FACT

1.  The veteran's PTSD causes moderate occupational and 
social impairment due to irritability, anxiety, impaired 
concentration, sleep impairment, hyperstartle response, and 
hypervigilance.

2.  The objective clinical evidence of record does not 
indicate the scar of the left elbow, with retained foreign 
body, causes limitation of motion or function of the elbow or 
forearm; there is also no objective clinical evidence the 
associated scar is unstable, painful, or exceeds 12 square 
inches.

3.  The objective clinical evidence of indicates that the 
scar of the left hip, with retained foreign body, is 
superficial, and productive of transient pain and limitation 
of motion of the left hip; there is no objective clinical 
evidence that the scar is unstable, or exceeds 12 square 
inches.

4.  Range of motion of the left hip is manifested by flexion 
of the thigh to greater than 30 degrees, and abduction of the 
thigh beyond 10 degrees.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher 
than 50 percent for PTSD.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-
4.14, 4.126, 4.130, Diagnostic Code 9411 (2006).

2.  The criteria are not met for a disability rating in 
excess of 10 percent for a scar of the left elbow, with 
retained foreign body.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2001 & 2006).

3.  The criteria are not met for a disability rating in 
excess of 10 percent for a scar of the left hip, with 
retained foreign body.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2001 & 2006).

4.  The criteria are not met for an initial rating higher 
than 10 percent for limitation of motion of the left hip.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5251-5253 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  Because the Court's 
decision in Dingess/Hartman is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

As the April 2003 rating decision on appeal granted the 
veteran's claim of entitlement to service connection for 
PTSD, such a claim is now substantiated.  As such, his filing 
of a notice of disagreement as to the April 2003 
determination does not trigger additional notice obligations 
under 38 U.S.C.A. § 5103(a).  Rather, the veteran's appeal as 
to the initial rating assignment here triggers VA's statutory 
duties under 38 U.S.C.A. §§  5104 and 7105, as well as 
regulatory duties under 38 C.F.R. § 3.103.  As a consequence, 
VA is only required to advise the veteran of what is 
necessary to obtain the maximum benefit allowed by the 
evidence and the law.  This has been accomplished here, as 
will be discussed below.
  
The statement of the case (SOC) and supplemental statement of 
the case (SSOC), under the heading "Pertinent Laws; 
Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic codes (DC) for the veteran's PTSD, as 
well as scars of the left hip and left elbow, and limitation 
of motion of the left hip, and included a description of the 
rating formulas for all possible schedular ratings under 
those diagnostic codes.  The appellant was thus informed of 
what was needed not only to achieve the next-higher schedular 
rating, but also to obtain all schedular ratings above the 
disability evaluations that the RO had assigned.  

A June 2002 VCAA letter explained the evidence necessary to 
substantiate the claims for increased ratings, and how a 
disability rating is determined for service-connected 
disorders.  He was also advised of the division of 
responsibility between him and VA in obtaining such evidence, 
and was requested to provide information and evidence in his 
possession pertinent to the appeal to VA.  A March 2006 
letter also explained the basis for determining an effective 
date upon the grant of an increased disability evaluation, in 
compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The veteran received his initial VCAA notice in 
June 2002, prior to the RO's initial adjudication of his 
increased rating claims in November 2002.  As such, there was 
no defect with respect to the timing of the VCAA notice for 
these claims.  

The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
reports of VA post-service treatment and examinations.  
Additionally, the claims file contains the veteran's 
statements in support of his claims.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record for the time 
period at issue, but has found nothing to suggest that there 
is any outstanding evidence with respect to the veteran's 
claims for increased disability evaluations.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate each claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, where an 
award of service connection for a disability has been granted 
and the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be assigned 
for separate periods of time based on the facts found.  In 
other words, evaluations may be "staged."  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).  This, in turn, will 
compensate the veteran for times since the effective date of 
his award when his disability may have been more severe than 
at other times during the course of his appeal.

Nevertheless, where the veteran is appealing the rating for 
an already established service-connected condition, his 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(2003).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).

The veteran's PTSD is presently evaluated as 50 percent 
disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 
50 percent disability evaluation is assigned under this Code 
for occupational and social impairment due to such symptoms 
as:  flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships. Id.

For the next higher 70 percent evaluation to be warranted, 
there must be occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such 
as:  suicidal ideation; obsessive rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.  Id.

After the veteran filed his claim for increased ratings for 
the scars of the left elbow and left hip, the regulations 
pertaining to the evaluation of skin disorders were amended, 
effective August 26, 2002 and August 30, 2002, respectively.  
See Kuzma v. Secretary of VA, 341 F.3d 1327 (Fed. Cir. 2003) 
(Section 3(a) of the VCAA (codified at 38 U.S.C.A. § 5103(a)) 
does not apply retroactively and Karnas v. Derwinski, 
1 Vet. App. 308 (1991) and Holiday v. Principi, 
14 Vet. App. 280 (2001) are overruled to the extent they 
conflict with Supreme Court and Federal Circuit Court binding 
authority).  VA's General Counsel also addressed this issue 
in VAOPGCPREC 7-2003 (Nov. 19, 2003).  Where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  See Green v. Brown, 10 Vet. 
App. 111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) 
(West 2002) and 38 C.F.R. § 3.114 (2006).  Therefore, the 
Board must evaluate the veteran's claim for an increased 
rating under both the old criteria in the VA Schedule for 
Rating Disabilities and the current regulations in order to 
ascertain which version is most favorable to his claim, if 
indeed one is more favorable than the other.  However, for 
any date prior to August 30, 2002, the Board cannot apply the 
revised regulations.  In any event, in this particular case 
neither version of the regulations (former or revised) 
appears to be more favorable to the veteran. 

The veteran's scar of the left elbow and scar of the left hip 
are each rated as 10 percent disabling by the RO pursuant to 
38 C.F.R. § 4.118, Diagnostic Code 7804.  Subsequently, 
during the course of the current appeal, the veteran was 
granted a separate 10 percent disability evaluation for 
limitation of motion of the left hip, pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5252, as a residual manifestation of 
the left hip scar.  

Under the prior Code 7804, a 10 percent rating is assigned 
for superficial scars that are tender and painful on 
objective demonstration.  Under the current Code 7804, it 
also requires a superficial scar that is painful on 
examination.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2001 & 2006).  Notes (1) and (2) in the revised versions of 
these codes indicate an unstable scar is one where, for any 
reason, there is frequent loss of the covering of the skin 
over the scar.  A superficial scar is one not associated with 
underlying soft tissue damage.

Diagnostic Code 7805, as in effect prior to and after August 
30, 2002, provides that scars may also be rated based on 
limitation of function of the affected part.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2001 & 2006).

Limitation of motion of the left hip is rated by Diagnostic 
Code 5251, 5252 and 5253, for limitation of motion of the 
thigh.  Diagnostic Code 5251 assigns a 10 percent disability 
evaluation where there is limitation of extension of the 
thigh to 5 degrees.  Under Diagnostic Code 5252, a 10 percent 
disability evaluation is assigned for flexion of the thigh 
limited to 45 degrees.  For the next higher 20 percent 
disability evaluation, there must be flexion limited to 30 
degrees.  Pursuant to Diagnostic Code 5253, a 10 percent 
disability evaluation is assigned for limitation of rotation, 
with an inability to toe-out in excess of 15 degrees or where 
there is limitation of adduction such that one cannot cross 
their legs.  A 20 percent disability evaluation is warranted 
for limitation of abduction, where motion is lost beyond 10 
degreees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5251-5253.  

Analysis

PTSD

The veteran is not entitled to an initial rating higher than 
50 percent for his PTSD.  The objective medical evidence of 
record does not show he has experienced severe social or 
occupational impairment, or that he has had obsessive 
rituals, incoherent speech, near-continuous panic or 
depression, impaired impulse control, spatial disorientation, 
homicidal ideation, or an inability to function 
independently.  There is also no objective clinical evidence 
of delusions, hallucinations, or panic attacks.  Further, 
there is no objective evidence he is unable to function 
independently in an appropriate and effective manner.  
Whenever examined, he was well groomed, alert and oriented 
with coherent, goal-directed speech and an unimpaired thought 
process.  Moreover, although he reported impaired 
occupational functioning due to his PTSD symptoms, he 
admitted that he had been at his job for over 32 years.  He 
stated he had never been written up at his job, and was 
"pretty highly thought of" there.  He stated he had never 
been fired from a job.  Likewise, despite evidence of anxiety 
and depression, he was cooperative, with unimpaired insight 
and judgment.  He reported that he got along "very well" 
with his wife and son, and that he had quite a few friends, 
some of whom were very close.  

Additionally, the veteran's Global Assessment of Functioning 
(GAF) scores, including as a result of the impact of his 
service-connected PTSD and associated depression, have been 
50 and from 75 to 80.  A GAF score of 41 to 50 is indicative 
of serious impairment in social, occupational, or school 
functioning.  GAF scores of 71 to 80 indicate transient 
symptoms, which are expected reactions to psychosocial 
stressors or no more than slight impairment in social or 
occupational functioning.  See the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV).  See, too, 38 C.F.R. 
§ 4.130.  Most significantly, though, the VA examiners 
determined that the veteran is no more than moderately 
impaired due to his PTSD.  The Board acknowledges that a GAF 
score is probative as it relates directly to the veteran's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  But, the 
Board also points out that the VA examiner's clinical 
findings are nevertheless more probative in making this 
important determination, as these findings more accurately 
portray the relevant symptoms of the veteran's service-
connected PTSD.  See 38 C.F.R. §§ 4.2, 4.6.  So there is no 
justification for increasing the ratings for the veteran's 
PTSD on the basis of his GAF scores; they are commensurate 
with his current rating.  See 38 C.F.R. § 4.7.

The Board also considered whether the veteran is entitled to 
a higher rating on an extra-schedular basis.  However, this 
case does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  There is no probative indication the 
veteran's PTSD has caused marked interference with his 
employment at any point.  He has been employed in the same 
position for over 30 years and has not submitted any evidence 
suggesting his PTSD interferes with his job performance 
(e.g., formal reprimands, demotions, concessions by his 
employer, etc.).  The veteran also has not been hospitalized 
for treatment of his PTSD, and has refused to seek treatment 
for his PTSD, so there are no grounds for referring this case 
to the Director of VA's Compensation and Pension Service for 
extra-schedular consideration.  See, e.g., Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The preponderance of the competent evidence reveals that the 
veteran does not meet the criteria for a rating in excess of 
50 percent for PTSD.   Accordingly, the preponderance of the 
evidence is against the claim, it must be denied because the 
benefit-of-the-doubt rule is inapplicable.  See 38 C.F.R. 
§ 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Left Elbow

The Board finds that the veteran's left elbow scar is most 
consistent with the currently assigned 10 percent disability 
evaluation, regardless of whether the veteran's disability is 
evaluated under the former or current versions of DC 7804, 
and that a higher disability evaluation is not warranted.  
The medical evidence shows that veteran's scar of the left 
elbow is normal in color and texture, without elevation, 
depression, or loss of underlying tissue.  The veteran's VA 
examination reports clearly indicate that this scar is 
nontender and nonadherent, and does not limit his range of 
motion of the wrist, fingers, or elbow, and that there is no 
reduction in muscle strength and sensation, nor is there any 
evidence of atrophy.  As such, there is no evidence that this 
scar has impaired his ability to function.  

A 10 percent rating is the maximum schedular evaluation 
assignable under Diagnostic Code 7802, and the former and 
current versions of Diagnostic Codes 7803 and 7804.  

Under the current version of Diagnostic Code 7801, a 20 
percent disability evaluation is assigned for scars that are 
deep or that cause limited motion and that have an area or 
areas exceeding 12 square inches (77 square centimeters).  
However, the veteran's scar is 3 centimeters by 6 
centimeters, far smaller than that required for a 20 percent 
disability evaluation under Diagnostic Code 7801.   See 
38 C.F.R. § 4.118, Diagnostic Code 7801 (2006).

Under the former and current versions of DC 7805, disability 
evaluations are assigned for scars according to the 
limitation of function of the part affected by the scar.  See 
38 C.F.R. § 4.118, Diagnostic Code 7805 (2001 & 2006).  
Limitation of motion of the forearm is evaluated under 
Diagnostic Codes 5206, 5207, 5208, and 5213.  As previously 
noted, the objective evidence of record does not show that 
the veteran's left elbow scar causes limitation of motion, 
and as such, a higher disability rating under these criteria 
is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5206, 5207, 5208.  

Because the veteran incurred a shrapnel wound in service, the 
Board also considered whether the veteran is entitled to a 
higher disability evaluation on the basis of muscle injury.  
The factors considered in evaluating disabilities residual to 
healed wounds involving muscle groups are set forth in 38 
C.F.R. §§ 4.55, 4.56 (2000).  For VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  38 
C.F.R. § 4.56(c).  In rating muscle injuries under Diagnostic 
Codes 5301 through 5323, such disabilities shall be 
classified as slight, moderate, moderately severe, or severe.  
See 38 C.F.R. § 4.56.  

Reviewing the evidence of record, the Board concludes that 
the veteran is not entitled to a higher disability evaluation 
for the scar of the left elbow due to a shrapnel wound under 
38 C.F.R. § 4.56.  The evidence of record does not show that 
the veteran sustained any injury to any muscles in the area 
of the elbow injury.  The veteran's wound was reported to be 
superficial, the fragments were removed, and the veteran was 
discharged to duty after a week.  See 38 C.F.R. § 4.56 
(d)(1)(ii).  In addition, there is no evidence of prolonged 
infection at the time of the injury, residual functional 
impairment, or muscle loss or damage as a result of the 
shrapnel wound.  See 38 C.F.R. § 4.56 (d)(2)(ii), 
(d)(2)(iii).  Therefore, there is no objective clinical 
indication that the veteran's residuals of a shrapnel wound 
to the left elbow would support a compensable rating under 
38 C.F.R. § 4.56 and the related diagnostic codes.  

The Board also has considered whether the veteran is entitled 
to a higher rating on the basis of functional loss due to 
pain, pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  
See, too, 38 C.F.R. §§ 4.40, 4.45, and 4.59.  However, there 
is no evidence of tenderness or other abnormality.  Thus, 
there is no objective clinical indication he has other 
symptoms causing additional functional limitation to a degree 
that would support a higher rating.

Finally, the Board has considered whether the veteran is 
entitled to a higher rating on an extra-schedular basis.  
However, the record does not present such "an exceptional 
and unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, there has been no 
showing by the veteran that his disability causes marked 
interference with his employment (that is, beyond that 
contemplated by his current schedular rating) or necessitated 
frequent periods of hospitalization so as to render 
impractical the application of the regular rating schedule 
standards.  Rather, it appears from the record that he has 
not missed any time from work due to this disability, nor has 
he required any hospitalization or prolonged treatment for 
it, much less on a frequent basis.  So there are no grounds 
for referring this case to the Director of VA's Compensation 
and Pension Service for extra-schedular consideration.  See, 
e.g., Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Left Hip

The Board finds that the veteran's left hip scar is most 
consistent with the currently assigned 10 percent disability 
evaluation, regardless of whether the veteran's disability is 
evaluated under the former or current versions of DC 7804, 
and that a higher disability evaluation is not warranted.  
The medical evidence shows that veteran's scar of the left 
hip is normal in color and texture, without elevation, 
depression, or loss of underlying tissue.  The veteran's VA 
examination reports clearly indicate that this scar is not 
productive of tenderness upon palpation, keloid formation, 
inflammation, or edema.  There was also no evidence of a 
reduction in muscle strength, muscle atrophy, or decreased 
reflexes.  As such, there is no evidence that this scar has 
impaired his ability to function.  

A 10 percent rating is the maximum schedular evaluation 
assignable under Diagnostic Code 7802, and the former and 
current versions of Diagnostic Codes 7803 and 7804.  Under 
the current version of Diagnostic Code 7801, a 20 percent 
disability evaluation is assigned for scars that are deep or 
that cause limited motion and that have an area or areas 
exceeding 12 square inches (77 square centimeters).  However, 
the veteran's scar is 8 centimeters by 1 centimeter, far 
smaller than that required for a 20 percent disability 
evaluation under Diagnostic Code 7801.   See 38 C.F.R. 
§ 4.118, Diagnostic Code 7801 (2006).

The clinical evidence of record does not show that the 
veteran experiences limitation of flexion to 30 degrees or 
less or limitation of abduction of the thigh such that he was 
unable to cross his legs.  Flexion was reported to be 60 
degrees at his November 2005 VA examination, and extension 
was to 20 degrees.  Abduction and adduction were not less 
than 40 degrees, in spite of complaints of pain.  The VA 
examination reports are negative for evidence of swelling, 
instability, weakness, abnormal movement, heat, or redness, 
and strength remained full upon repetitive use.  Thus, the 
Board finds that the veteran's limitation of motion of the 
left hip fits within the criteria for the currently assigned 
10 percent disability evaluation. 

The Board also has considered whether the veteran is entitled 
to a higher rating on the basis of functional loss due to 
pain pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  
See, too, 38 C.F.R. §§ 4.40, 4.45, and 4.59.  He reports 
experiencing transient pain.  Nevertheless, there is no 
evidence of weakness or weakened movement, premature fatigue, 
or incoordination.  Flare-ups of his pain and repetitive 
activity do not result in a decrease in his range of motion, 
and the veteran related that these flare-ups do not require 
him to take off from work or seek medical care.  Thus, there 
is no objective clinical indication he has other symptoms 
causing additional functional limitation (motion, etc.) to a 
degree that would support a higher rating.

Because the veteran incurred a shrapnel wound in service, the 
Board also considered whether the veteran is entitled to a 
higher disability evaluation on the basis of muscle injury.  
Upon reviewing the evidence of record, the Board concludes 
that the veteran is not entitled to a compensable disability 
evaluation for the scar of the left hip due to a shrapnel 
wound, as the evidence of record does not show that the 
veteran sustained any injury to any muscles in the area of 
the hip injury.  The veteran's wound was reported to be deep 
enough that the veteran received sutures, but these sutures 
were removed without incident, and the veteran was discharged 
to duty after 15 days.  See 38 C.F.R. § 4.56 (d)(1)(ii).  In 
addition, there is no evidence of prolonged infection at the 
time of the injury, residual functional impairment, or muscle 
loss or damage as a result of the shrapnel wound.  See 
38 C.F.R. § 4.56 (d)(2)(ii), (d)(2)(iii).  Therefore, there 
is no objective clinical indication that the veteran's 
residuals of a shrapnel wound to the left hip would support a 
compensable rating under 38 C.F.R. § 4.56 and the related 
diagnostic codes.  

Finally, the Board considered whether the veteran is entitled 
to a higher rating on an extra-schedular basis.  However, the 
record does not present such "an exceptional and unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, there has been no showing by 
the veteran that his disability causes marked interference 
with his employment (that is, beyond that contemplated by his 
current schedular rating) or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  Rather, it appears 
from the record that he has not missed any time from work due 
to this disability, nor has he required any hospitalization 
or prolonged treatment for it, much less on a frequent basis.  
So there are no grounds for referring this case to 
the Director of VA's Compensation and Pension Service for 
extra-schedular consideration.  See, e.g., Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).




ORDER

An initial disability rating higher than 50 percent for the 
PTSD is denied.

The claim for a disability rating in excess of 10 percent for 
a scar of the left elbow, retained foreign body, is denied.

The claim for a disability rating in excess of 10 percent for 
a scar of the left hip, retained foreign body, is denied.

An initial disability rating in excess of 10 percent for 
limitation of motion of the left hip is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


